Citation Nr: 0100483	
Decision Date: 01/09/01    Archive Date: 01/17/01

DOCKET NO.  99-18 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The veteran served on active duty from April 1965 until March 
1967.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a March 1999 
rating decision of the Boston, Massachusetts Regional Office 
(RO) which denied service connection for PTSD.  

Service connection for a nervous disorder was previously 
denied in February 1983 and a claim to reopen entitlement to 
service connection for anxiety was denied by the Board in 
June 1998.  However, the Board finds that none of the prior 
denials contemplated the question of service connection for 
PTSD.  Consequently, the Board has reviewed the current 
appeal on a de novo basis.  Cf. 38 U.S.C.A. § 5108 (West 
1991) (new and material evidence must be submitted before a 
previously disallowed claim may be considered).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supercedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000); see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required.

Service administrative records reflect that the veteran 
served in the United States Army with a military occupational 
specialty (MOS) of missile crewman.  He received medals and 
citations which included the Good Conduct Medal, the National 
Defense Service Medal and an Expert (Rifle) citation.  He was 
stationed in Germany between August 1965 and March 1967.

The veteran asserts that he now has PTSD as the result of 
physical and emotional abuse while stationed in Germany for 
which service connection should be granted.  His 
representative requests that a VA examination be conducted. 

The veteran's service medical records show he was seen in 
September 1965 for a fracture of the right mandible.  In 
January 1966, he was seen with complaints of "bad nerves."  
He said that his fists automatically clinched and that he 
could not swallow food.  Impressions at that time included 
anxiety.  In February 1966, it was noted that the appellant 
was referred to the neuropsychiatric clinic for evaluation 
and reported that symptoms of nervousness had abated.  The 
veteran stated that he had never had emotional or psychiatric 
difficulties.  Following evaluation, the examiner felt that 
the appellant had an inadequate personality disorder with 
limited intellectual and emotional resources for dealing with 
unfamiliar and challenging situations and stresses, and that 
life in Germany in the Army was taxing his adaptive 
resources.  The service medical records also document that he 
was diagnosed with acute suppurative inflammation of the 
appendix in July 1966. 

In an undated statement in the record, submitted as part of 
his current appeal, the veteran indicated that he lived in an 
uncertain environment in Germany, and that aberrant behavior 
induced by alcohol occurred all the time.  He stated that he 
could not sleep soundly because it was not unusual for 
someone to come into the barracks at night and start 
"punching out" people.  He related that he was the victim 
of racial insults and that there was much tension and 
fighting that were racially motivated.  The appellant said 
that he was kicked in the face on once occasion while playing 
football, resulting in a broken jaw, and that a medic would 
not take him to the hospital.  He related that after 
collapsing on one occasion he was hospitalized and had an 
upsetting experience on account of waking up in a strange 
room, being abandoned in an unused area of the hospital, 
hearing a medic go in and out of his room shouting that his 
temperature would not go down, waking up to see a priest, and 
having a medic accuse him of being AWOL.  The veteran stated 
that after he was released he was assigned only menial tasks, 
was not allowed to "go down range" and was sent to a 
psychiatrist who asked him if he wanted an early out, which 
he refused.  The veteran said that because of all the trouble 
on the base, he went through "hell" and "fought many 
battles" even thought he did not go to Vietnam.  He related 
that he still suffered from bad dreams and night sweats from 
his experiences in Germany.  Additionally, he stated that he 
was involved in a motor vehicle accident after service in 
which he sustained critical injuries.  He said that while 
hospitalized, he was in a coma and his father died, but that 
this was not half as bad as the days and nights he spent in 
Germany.  The veteran indicated that he continued to have a 
lot of emotional scars which affected the way he dealt with 
his family. 

In January 1998, the veteran was evaluated by a VA 
psychologist.  The psychologist referred to four separate 
traumatic events, including two in-service events-a broken 
jaw and appendicitis.  Psychological testing was performed 
and was interpreted as showing an Axis I condition dominated 
by extreme levels of anxiety.  Following evaluation, a 
diagnostic impression of PTSD was entered.  Implicit in this 
January 1998 report is the conclusion that the two in-service 
traumas had something to do with his developing PTSD.  

In the context of a claim for service connection, the 
fulfillment of the VA's statutory duty to assist includes 
providing a VA examination by a specialist when indicated, 
conducting a thorough and contemporaneous medical examination 
which takes into account the records of prior medical 
treatment, and providing a well reasoned medical opinion as 
to whether the claimed disability is related to service.  See 
Hyder v. Derwinski, 1 Vet.App. 221 (1991); Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991); Moore v. Derwinski, 1 
Vet. App. 401, 405-06 (1991); Witherspoon v. Derwinski, 2 
Vet. App. 4 (1991).  In this case, given the veteran's 
history, the events he described as occurring during service, 
including two events that are corroborated by his service 
medical records-a broken jaw and appendicitis, both of which 
appear to have been relied upon in the January 1998 
assessment of PTSD, the Board finds that clarification of the 
diagnosis and etiology is required.  This should be done by 
way of examination and medical opinion.  

The Board thus finds that further evidentiary development is 
required, especially in light of the provisions of the 
Veterans Assistance Claims Act of 2000.  Accordingly, this 
case is REMANDED for the following actions:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully 
satisfied.  

2. The RO should ask the veteran to 
provide additional information regarding 
any evidence of current or past treatment 
for his claimed PTSD, and should assist 
him in obtaining such evidence following 
the procedures set forth in 38 C.F.R. 
§ 3.159 (2000).  Specifically, he should 
be asked to provide the complete names and 
addresses of any and all facilities where 
he received treatment for his claimed 
disability.  The veteran should be given a 
reasonable opportunity to respond to the 
RO's communications.  The RO should obtain 
all records identified, including any from 
VA treatment facilities.  

3.  After the above-requested development 
has been completed, the veteran should be 
afforded a VA examination to be conducted 
by a psychiatrist to determine whether the 
veteran has PTSD attributable to military 
service.  Psychological testing should be 
accomplished to aid in forming an opinion.  
The claims folder and a copy of this 
remand should be made available to the 
examiner prior to evaluation.  The 
examiner should state with specificity and 
supporting rationale whether the veteran 
has PTSD, and if so, whether it is related 
to any incident of military service, such 
as the broken jaw incident or the 
appendicitis.  The opinion should be 
supported by the evidence of the record 
and the examiner should specifically refer 
to all medical principles relied on in 
forming any opinion.  The examiner should 
explain his/her opinion(s) in light of 
other opinions of record, such as the 
January 1998 assessment.

4.  The RO should review the report of 
the examination to ensure that 
requirements of the foregoing paragraph 
have been satisfied.  If they have not, 
the report should be returned for 
necessary corrective action, as 
appropriate.  The RO should thereafter 
re-adjudicate the claim.  If the benefit 
sought is not granted, a supplemental 
statement of the case should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



